DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Denise Bergin on July 09, 2021.
The application has been amended as follows: 
Claim 21 is canceled.
In claim 34, line 1, delete “second layer” and insert - - second silicon layer - - in its place.
In claim 36, line 2, delete “comprising”.

The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 4, 7, 8, and 10-19 under 35 U.S.C. 103 as being unpatentable over Rojeski (US 2011/0027655) in view of Ariel et al. (US 2004/0258984) is withdrawn following the cancelation of claims 1, 4, 7, 8, and 10-14, and the applicant’s amendment to claims 15-19.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Rojeski (US 2011/0027655) in view of Ariel et al. (US 2004/0258984) as applied to claim 1 above, and further in view of Westra et al. (“Formation of thin-film crystalline silicon on glass observed by in-situ XRD”) is moot following the cancelation of the claim.

Rojeski (US 2011/0027655) and Cui et al. (US 2010/0285358) fail to teach the methods of claims 15 and 28.
There are no prior art teachings that would motivate one of ordinary skill to modify Rojeski or Cui et al. and obtain the methods of claims 15 and 28 of the instant application.
Therefore, claims 15-20 and 22-37 are allowed.
Claims 1-14 and 21 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722